DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the metal grains" in the first line.  There is insufficient antecedent basis for this limitation in the claim or in independent claim 1 on which it depends.
Claim 4 recites the limitation "the metal grains" in the first line.  There is insufficient antecedent basis for this limitation in the claim or in independent claim 1 on which it depends.
Claim 6 recites the limitation "the metal grains" in the first line.  There is insufficient antecedent basis for this limitation in the claim or in independent claim 1 on which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Patent Application Publication # 2020/00082975).
Regarding Claim 1, Yang discloses a coil component (i.e. coil component 1000) comprising: 
a coil conductor (i.e. coil portion 200); 
a magnetic base body part (i.e. body 100) in which the coil conductor is provided; 
a conductive resin part (i.e. shielding layer 710 w/ insulating layer 600 & cover layer 800) provided on a surface of the magnetic base body part and containing multiple magnetic grains and a resin; 
first external electrodes (i.e. first external electrode 300 & second external electrode 400) electrically connected to the coil conductor; and 
a second external electrode (i.e. third external electrode 500) electrically connected to the conductive resin part and electrically insulated from the coil conductor and the first external electrodes (Fig. 1-4; Abstract; Paragraphs 0035-0074, 0077-0079, 0081-0087, 0091-0098).

Regarding Claim 2, Yang discloses that the metal grains are non- magnetic metal grains (i.e. conductive material) (Abstract; Paragraphs 0040-0048, 0081-0087, 0091-0098). 

Regarding Claim 3, Yang discloses that the non-magnetic metal grains are grains that contain silver or copper (i.e. copper) (Abstract; Paragraphs 0040-0048, 0081-0087, 0091-0098). 

Regarding Claim 4, Yang discloses that the metal grains are magnetic metal grains (i.e. magnetic material such as ferrite powder or magnetic metal powder) (Abstract; Paragraphs 0040-0048, 0081-0087, 0091-0098).

Regarding Claim 5, Yang discloses that the magnetic metal grains are grains that contain iron or nickel (Abstract; Paragraphs 0040-0048, 0081-0087, 0091-0098).  

Regarding Claim 6, Yang discloses that the metal grains have a diameter of 10 µm or smaller (i.e. 0.1 µm to 30 µm) (Abstract; Paragraphs 0040-0048, 0081-0087, 0091-0098).  

Regarding Claim 7, Yang discloses that the conductive resin part covers at least a first face of the magnetic base body part (i.e. first to fifth surfaces 101, 102, 103, 104, and 105 of the body) (Fig. 1-4; Abstract; Paragraphs 0070, 0077-0080, 0084).

Regarding Claim 8, Yang discloses that the conductive resin part extends from the first face, to two faces including a second face and a third face, of the magnetic base body part (i.e. first to fifth surfaces 101, 102, 103, 104, and 105 of the body) (Fig. 1-4; Abstract; Paragraphs 0070, 0077-0080, 0084). 

Regarding Claim 9, Yang discloses an electronic device comprising: 
the coil component according to claim 1; and 
a circuit board (i.e. printed circuit board) on which the coil component is mounted (Fig. 1-4; Abstract; Paragraphs 0003, 0032, 0033, 0035-0074, 0077-0079, 0081-0087, 0091-0098).

Regarding Claim 10, Yang discloses that the first external electrodes of the coil component are electrically connected to signal electrodes on the circuit board, while the second external electrode of the coil component is electrically connected to a ground electrode on the circuit board (Paragraph 0069).

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847    

/William H. Mayo III/           Primary Examiner, Art Unit 2847